IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-30887
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

STEVE EDWIN SWIMMER,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 95-CA-1479
                        - - - - - - - - - -
                           April 9, 1996
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Steve Edwin Swimmer appeals from the district court's denial

of his motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255.   He argues that the forfeiture of

his property and his subsequent conviction violated principles of

double jeopardy, that he was entitled to a downward departure

pursuant to § 5K2.0 and that the district court mistakenly

believed that it lacked the authority to depart downward, that he

was entitled to a four-level decrease pursuant to § 3B1.2 for his


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-30887
                                -2-

minimal role in the offense, that the district court should have

sentenced him without regard to any statutory minimum sentence

pursuant to § 5C1.2, that he should have been given credit on his

one-year term of supervised release for the time he spent in

pretrial custody pursuant to the commentary to § 5D1.1, and that

he was entitled to a downward departure pursuant to the

retroactive application of the commentary to § 2D1.1.   We have

reviewed the record and find no reversible error.   Accordingly

the judgment is AFFIRMED for essentially the reasons stated by

the district court.   See United States v. Swimmer, No. 93-036

(E.D. La. Aug. 9, 1995).

     AFFIRMED.